                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               No .  5 : 18 - CV - 254 - H

    REGINALD WILLIAMS ,
         Plaintiff ,

          v.

                                                                ORDER
    C . T . MELOCHICK 1 , in his
    individual and official
    capacity (Wake Co unty
    Sheriff ' s Office) ,
            Defendant.


          This    matter     is   before   the     court   on    frivolity       review .

Plaintiff initiated this action by filing an application to proceed

in forma pauper is           ( IFP)   and proposed complaint .          United States

Magistrate         Judge    Kimberly A.    Swank    entered     an   order     requiring

plaintiff t o particularize his complaint.                 In response , plaintiff

fil e d    a     " Motion   to    Particularize    Original     Claim    for    Greater

Askings. "        On December 5 , 2018 , Judge Swank entered an Order and

a Memorandum and Recommendation ("M&R") denying plaintiff ' s motion

for     counsel ,     recommending      plaintiff ' s   claim    against       Defendant

Melochick in his official capacity , as well as any purported claim



1 Plaintiff identifies Melochick as an officer of the Raleigh
Police Department in his "Motion for Federal Panel Review " (Pl .' s
Mot . Fed . Panel Rev . [DE # 1-4]) but later identifies Melochick as
a Wake Co unty Sheriff ' s Deputy in his " Motion to Particularize
Original Claim for Greater As kings . " (Pl .' s Mot . Particularize
Original Claim Greater Askings [DE #4]) .
against     the    Wake    County      Sheriff ' s       Department ,    be     dismissed

pursuant to 28 USC § 1915A(b) as frivolous or for failure to state

a claim upon which relief may be granted ,                      and recommending that

his § 1983 claim against defenda nt in his individual capacity be

allowed to proceed .

     Plaintiff filed objections to the M&R .                      [DE #6) . Plaintiff ' s

objections show a misunderstanding of the law re l ated to official

capacity claims and a misunderstanding of the recommendation of

the M&R .     The court has carefully reviewed the M&R ,                      objections ,

and other documents of record . The court finds t he objections to

be without merit and that the recommendation of Magistrate Judge

Swank is , in all respects , in accordance with the law and should

be approved .

     Accordingly ,        the    court   ADOPTS         the    recommendation     of    the

magistrate judge as its own and hereby DISMISSES plaintiff ' s claim

against Defendant Melochick in h is official capa city , as well as

any purported claim against the Wake County Sher i ff ' s Department ,

pursuant to 28 USC § 1915A(b) as frivolous or for failure to state

a claim upon      whi~h   relief may be granted .             Plaintiff ' s§ 1983 claim

against defendant Melochick in his individual capacity is allowed

to proceed .

     The Clerk is DIRECTED to file                   the complaint and issue the

summons     prepared      by    Plaintiff .       The    United    States     Marshal    is




                                              2
DIRECTED   to    serve   the   summons   and   a   copy   of   the   complaint   on

Defendant .

              This   ?-5~y     of April 2019 .




                                Malcolm    Howard
                                Senior United State        District Judge

At Greenville , NC
#26




                                         3
